ALLOWABILITY NOTICE

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 07/18/2022 is acknowledged.  Claim 1 has been amended.  Claims 2 and 3 have been cancelled.  New claim 6 has been added. Claims 1 and 4-6 are pending in the application.  

Reasons for Allowance
Claims 1 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The claimed combination in independent claim 1 including “wherein the first opening is formed of one hole allowing communication of all of the plurality of holes with the internal space, the one hole being formed in a circular shape, and wherein the second opening is formed of another hole allowing communication of all of the plurality of holes with the internal space, the another hole being formed in a circular shape and having a diameter smaller than a diameter of the one hole” is not disclosed or rendered obvious over the art of record.  
	The claimed combination in independent claim 6 including “a first-end plate that covers a first-end face of the rotor core in which one end of each of the plurality of holes is formed and that comprises a first opening to allow communication of the plurality of holes with the internal space, the first opening being formed such that the one end is open to the internal space and such that the one end is fully exposed to the internal space, and a second-end plate that covers a second-end face of the rotor core in which another end of each of the plurality of holes is formed and that comprises a second opening to allow communication of the plurality of holes with the internal space, the second opening having a protrusion covering an area of the another end far from the rotation axis” is not disclosed or rendered obvious over the art of record.  
	Of the closest references of record, which were relied upon in the previous Office Action, Mera US 2014/0134014 teaches end plates at both ends of the rotor having the same sized openings and partially covering a radially outer area of the ends of the plurality of holes that pass through the rotor, while Tanaka US 2009/0293534 teaches end plates at both ends of the rotor having the same sized openings and fully exposing the ends of the plurality of holes. There is no motivation to mix and match these end plate configurations such that one end has a bigger diameter opening/fully exposes the holes, while the other end has a smaller diameter opening/a protrusion that covers an area of the holes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                            08/01/2022

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746     
Wednesday, August 3, 2022